Name: Commission Directive 2003/83/EC of 24 September 2003 adapting to technical progress Annexes II, III and VI to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products (Text with EEA relevance)
 Type: Directive
 Subject Matter: trade policy;  chemistry;  marketing
 Date Published: 2003-09-25

 Avis juridique important|32003L0083Commission Directive 2003/83/EC of 24 September 2003 adapting to technical progress Annexes II, III and VI to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products (Text with EEA relevance) Official Journal L 238 , 25/09/2003 P. 0023 - 0027Commission Directive 2003/83/ECof 24 September 2003adapting to technical progress Annexes II, III and VI to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products(1), as last amended by Commission Directive 2003/80/EC(2), and in particular Article 8(2) thereof,After consulting the Scientific Committee on Cosmetic Products and Non-Food Products intended for consumers,Whereas:(1) Benzoyl peroxide and hydroquinone methylether (synonym of 4-methoxyphenol) are currently listed in Annex II, hydroquinone is already subject to restrictions and conditions laid down in Annex III. The Scientific Committee on Cosmetic Products and Non-Food Products intended for consumers (hereinafter SCCNFP) has come to the conclusion that, due to the very low exposure to the consumer, the use of benzoyl peroxide, hydroquinone and hydroquinone methylether in artificial nail systems does not pose a risk. Therefore, reference No 178 of Annex II and reference No 14 of Annex III, part 1 should be amended accordingly; reference No 382 of Annex II should be deleted and reference Nos 94 and 95 should be added in Annex III, part 1.(2) It is the opinion of the SCCNFP that the toxicological effects of the dialkanolamine salts, and, in particular, their readiness for nitrosamines' formation are similar to the respective properties of the dialkanolamines and that dialkylamines and their salts have very similar properties with the respective dialkanolamines' analogues with respect to nitrosamines' formation. The terms "dialkanolamines" and "dialkylamines" and synonymous with "secondary alkanolamines" and "secondary alkylamines" and the latter are less ambiguous. Therefore, reference No 411 of Annex II and reference Nos 60, 61 and 62 of Annex III, part 1, should be amended accordingly.(3) The SCCNFP has come to the conclusion that the compound 2,4-diamino-pyrimidine-3-oxide (CAS No 74638-76-9) can be used safely in cosmetic products at concentrations up to 1,5 %. Therefore, 2,4-diamino-pyrimidine-3-oxide should be included in Annex III, part 1 as reference No 93.(4) The SCCNFP is of the opinion that the use of 1,2-dibromo-2,4-dicyanobutane should be restricted to rinse-off products at the current maximum permitted level of 0,1 %. Therefore reference No 36 of Annex VI, part 1 should be amended accordingly.(5) Therefore, Directive 76/768/EEC should be amended accordingly.(6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Cosmetic Products,HAS ADOPTED THIS DIRECTIVE:Article 1Annexes II, III and VI to Directive 76/768/EEC shall be amended as set out in the Annex to this Directive.Article 21. Member States shall take the necessary measures to ensure that from 24 March 2005 cosmetic products which fail to comply with this Directive shall not be placed on the market by Community manufacturers or by importers established within the Community.2. Member States shall take the necessary measures to ensure that the products referred to in paragraph 1 shall not be sold or disposed of to the final consumer after 24 September 2005.Article 3Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 24 September 2004 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 4This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 5This Directive is addressed to the Member States.Done at Brussels, 24 September 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 262, 27.9.1976, p. 169.(2) OJ L 224, 6.9.2003, p. 27.ANNEXThe Annexes II, III and VI to Directive 76/768/EEC are amended as follows:1. Annex II is amended as follows:(a) reference No 178 is replaced by the following:"178. 4-Benzoyloxyphenol and 4-ethoxyphenol"(b) reference No 382 is deleted.(c) reference number 411 is replaced by the following:"411. Secondary alkyl- and alkanolamines and their salts".2. Annex III, part 1 is amended as follows:(a) reference No 14 is replaced by the following:">TABLE>"(b) reference Nos 60, 61 and 62 are replaced by the following:">TABLE>"(c) reference Nos 93, 94 and 95 are added:">TABLE>"3. In Annex VI, part 1, reference No 36 is replaced by the following:">TABLE>"